On Rehearing.
The opinion heretofore promulgated in this case speaks for itself; and the principal insistence upon application for rehearing is not sustained by the opinion. Every issue of fact involved upon the trial was submitted to and decided by the jury; and we are in accord with the argument of counsel for appellee wherein it is stated: "The defendants received at the hands of the court a more favorable charge than they were entitled to receive."
We refrain from further discussion as not being necessary.
The application for rehearing is overruled. *Page 526